 

F!LED
FEB 142019

alth U,S. D|STFHCT COURT
NORTHERN DISTRICT OF OH|O
CL EVEU\ND

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

ERIC J. DAVIS, CASE NO. 1:18 CV 2911

Petitioner, JUDGE DAN AARON POLSTER

V.

MEMORANDUM OF OPINION
AND ORDER

WARDEN LASHANN EPPINGER,

VV\,/\/\./VV\./\./

Respondent.

Pro se Petitioner Eric J. Davis has filed a Petition Under 28 U.S.C. § 2254 for a Writ of
Habeas Corpus, in which he challenges a judgment of conviction in the Medina County Court of
Common Pleas on “16 Different Charges.” (Doc. No. l.)l The sole ground asserted in his
Petition is that his conviction violates his constitutional rights because “no complaint was ever
filed” and the trial court therefore never had proper subject-matter jurisdiction (Ia’. at jj 12.)

The Petition indicates Petitioner previously raised this challenge in a petition for a writ of
habeas corpus filed with the Ohio Supreme Court in 2018, which the Ohio Supreme Court
dismissed sua sponte. (Id. at 1[ lZ(e).)

Pursuant to Rule 4 of the Rules Governing Habeas Corpus Cases under § 2254, a federal
district court is required to examine a habeas corpus petition and determine whether “it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

 

lAlthough the Petition does not further describe Petitioner’s conviction, Petitioner Was convicted
in Medina County in 1981 of multiple offenses, including counts of murder, arson, and aggravated
burglary. See State v. Davis, 4 Ohio App.3d 199, 447 N.E.Zd 139 (9th Dist. Ct. App. 1982).

 

 

the district court.” lf so, the district court must summarily dismiss the petition. See Rule 4;
Allen v. Perz`m`, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the duty to “screen out”
habeas corpus petitions that lack merit on their face).

The Court finds that the Petition must be summarily dismissed A federal court may
entertain a habeas corpus petition filed by a person in state custody only on the ground that he is
custody in violation of the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2254.
Further, an application for a writ of habeas corpus may not be granted unless it appears that the
petitioner has exhausted all “remedies available in the courts of the State.” 28 U.S.C. § 2254(b);
Hannah v. Conley, 49 F.3d 1193, 1196 (6th Cir. 1995) (per curiam).

The Petition does not indicate that Petitioner properly exhausted his state remedies as to
his asserted claim. Even assuming he properly exhausted his state remedies, his Petition does
not assert a cognizable federal constitutional claim. lt is well-established that federal habeas
corpus review does not extend to questions of state law. See Estelle v. McGuire, 502 U.S. 62,
67- 68 (1991) (“Today, we reemphasize that it is not the province of a federal habeas court to
reexamine state-court determinations on state-law questions.”). “A determination of Whether a
state court is vested with jurisdiction under state law is a function of the state courts, not the
federal judiciary.” Wills v. Egeler, 532 F.2d 1058, 1059 (6th Cir. 1976) (per curiam).
Accordingly, whether an indictment or other charging document is sufficient to confer
jurisdiction in a state criminal case is an issue of state law not cognizable on federal habeas
corpus review unless the charging document is so deficient as to deprive a petitioner of fair
notice of the charges against him. See Callahan v. Eppz`nger, Case No. 1: 18 CV 1657, 2018

WL 5620110, at *l (N.D. 0hio Oct. 30, 2018), citing cases. Petitioner does not contend he

_2_

 

 

 

lacked notice of the charges against him in the Medina County criminal case.

Accordingly, no cognizable federal claim is asserted in the Petition, and the Petition is
denied and this case is dismissed pursuant to Rule 4 of the Rules Governing Section 2254 Cases.
The Court further certifies, pursuant to 28 U.S.C. § l9l5(a)(3), that an appeal from this decision
could not be taken in good faith and that there is no basis on which to issue a certificate of
appealability. Fed. R. App. P. 22(b); 28 U.S.C. § 2253(0)(2).

IT IS SO ORDERED.

/l__

DAN AARON POLSTER
UNITED STATES DISTRICT JUDGE

 

 

